ORDER
PER CURIAM
AND NOW, this 16th day of December, 2016, the Application for Leave to File Original Process and the Petition for Writ of Mandamus, to the extent it seeks an *462order compelling the adjudication of Petitioner’s pending Post Conviction Relief Act petition, are GRANTED. The Court of Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filing within 90 days.
The Prothonotary is DIRECTED to serve this order on the President Judge of the Court of Common Pleas of Philadelphia County.